                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

COOBIE DEON DAVIS                                         CIVIL ACTION NO. 19-0512

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

MIKE STONE, ET AL.                                        MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

          IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Coobie Deon Davis’s

claims against District Attorney Belton and Assistant District Attorney Jones are DISMISSED

as frivolous and because Plaintiff seeks monetary relief from defendants immune from such

relief.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against LPNET, the Third Judicial District Court, Lincoln Parish, Kia Richardson, and Police

Jury, as well as Plaintiff’s claims against LPNET officers concerning false arrest and entrapment,

are DISMISSED as frivolous and for failing to state claims on which relief may be granted.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against Sheriff Mike Stone and LPNET officers concerning their bias, prejudice, and influence in

connection with Plaintiff’s 2012/2013 criminal proceeding are DISMISSED WITH

PREJUDICE as frivolous until the Heck conditions are met.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s speedy-

trial claim is DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to pursue habeas

corpus relief after he exhausts all available state court remedies.

       MONROE, LOUISIANA, this 15th day of July, 2019.




                                                    ______________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
